      2:15-cr-20057-JES-JEH # 191      Page 1 of 4                                      E-FILED
                                                             Thursday, 30 May, 2019 03:43:35 PM
                                                                   Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 AT URBANA


 UNITED STATES OF AMERICA,
                                                  Case No. 15-cr-20057
                    Plaintiff,

              v.

 SARAH M. NIXON,

                    Defendant.


    STIPULATION AND PROPOSED ORDER REGARDING SCHEDULE

      WHEREAS, the United States is preparing certain documents for

disclosure to defendant’s counsel pursuant to a joint protective agreement,

including by revising the redactions in the documents;

      WHEREAS, the Court’s Minute Entry of May 1, 2019, directed the parties

to file their protective agreement, and the United States to disclose the subject

documents, no later than May 31, 2019;

      WHEREAS, the parties have not yet finalized their protective agreement,

and the United States has found that it needs more time to prepare the subject

documents;

      AND WHEREAS, the parties have envisioned that their protective

agreement would be executed but not filed;
       2:15-cr-20057-JES-JEH # 191       Page 2 of 4



      NOW THEREFORE, the parties hereby stipulate, and respectfully request

that the Court so order:

      1. The parties shall execute their joint protective agreement no later than

June 14, 2019. The agreement need not be filed.

      2. The United States shall disclose at least 3,700 pages of the subject

documents no later than July 10, 2019.

      3. The United States shall disclose the remainder of the subject documents

no later than July 24, 2019.

      4. The defendant may file a motion challenging any of the redactions in

the subject documents no later than August 23, 2019.


Dated: May 30, 2019

                               Respectfully submitted,

   /s/ Thomas W. Patton                   JOHN C. MILHISER
  Federal Public Defender                 United States Attorney
  401 Main Street, Suite 1500
  Peoria, Illinois 61602                   /s/ Gregory G. Brooker
  Telephone: 309-671-7891                 Special Assistant United States Attorney
  Email:       Thomas_Patton@fd.org        for the Central District of Illinois
                                          Assistant United States Attorney
   /s/ Peter W. Henderson                  District of Minnesota
  Assistant Federal Public Defender
  300 West Main Street                    600 United States Courthouse
  Urbana, Illinois 61801                  300 South Fourth Street
  Telephone: 217-373-0666                 Minneapolis, Minnesota 55415
  Email:      Peter_Henderson@fd.org      Telephone: 612-664-5689
                                          Email:     Greg.Brooker@usdoj.gov




                                           2
         2:15-cr-20057-JES-JEH # 191   Page 3 of 4



                                         /s/ W. Scott Simpson
                                        Assistant United States Attorney

                                        Office of the United States Attorney
                                        318 South Sixth Street, Room 220
                                        Springfield, Illinois 61602-1806
                                        Telephone: 217-492-4413
                                        Email:       W.Scott.Simpson@usdoj.gov




PURSUANT TO STIPULATION, IT IS SO ORDERED.


Dated:                  , 2019


                                       JONATHAN E. HAWLEY
                                       United States Magistrate Judge




                                         3
      2:15-cr-20057-JES-JEH # 191      Page 4 of 4



                           CERTIFICATE OF SERVICE

      I certify that on May 30, 2019, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the Central District of

Illinois by using the CM/ECF system. I further certify that all participants in this

case are registered CM/ECF users and that service will be accomplished by the

CM/ECF system.


                                          /s/ W. Scott Simpson
                                         Assistant United States Attorney




                                          4
